DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on 02/19/21.
Claims 1-6 and 9-17 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on February 19, 2021, has been entered. Claims 1, 9, and 11-14 have been amended. Claims 7-8 have been cancelled. Claims 15-17 have been added.

Priority
The examiner acknowledges that the instant application claims priority from foreign application, JP019-171397, filed on 09/20/19 and therefore, the claims receive the effective filing date of September 9, 2019.  

Claim Objections
Claim 12 is objected to because of the following informalities:
In claim 12, line 7, delete “configured to”.
In claim 12, line 9, add “of” before “the merchandise items”.
Appropriate correction is required.

	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recites the limitation “each merchandise item of the corresponding item in stock” (see line 7) which renders the claim indefinite because it is unclear what Applicant is trying to say. Does Applicant mean to say that each merchandise item in stock? For the purposes of this examination, the examiner will interpret the limitation to read “each merchandise item in stock” (i.e. merchandise information on in stock items are included).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

First, it is determined whether the claims are directed to a statutory category of invention (see MPEP 2106.03(II)). In the instant case, claims 1-6, 9-13, and 15-17 are directed to a machine and claim 14 is directed to a process. Therefore, claims 1-6 and 9-17 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).

The claims are then analyzed to determine whether the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). 
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
managing and storing merchandise information on each merchandise item available in store;
display information;
storing purchase-planned item information indicating an item of merchandise that the shopper wants to purchase;
acquire the purchase-planned item information;
search the merchandise information based on the purchase-planned item information and to check stock of an item of merchandise that the shopper wants to purchase; and
transmit and display stock information including stock availability of the item of merchandise that the shopper wants to purchase,
detect a position of the information terminal, allow the shopper to select items of the purchase-planned item information which have been determined to have a same position as the detected position of the information terminal.
The above limitations recite the concept of managing merchandise information and facilitating shopping. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions (including sales activities/behaviors). Independent claims 12 and 14 recite similar limitations to claim 1 and, as such, fall within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A, claims 1, 12, and 14 recite an abstract idea (Step 2A, Prong One: YES).
            Under Prong Two of Step 2A, returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as a server, database, information terminal, communication unit, device, display unit, storage unit, and a position detector. Independent claims 12 and 14 recite similar additional elements to those of claim 1 and further recite an acquisition unit, web server, a check unit, a transmission unit, and computer. 
The additional elements of a device, storage unit, and computer merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Moreover, the server, database, information terminal, display unit, position detector, acquisition unit, web server, check unit, and transmission unit do no more than generally link the user of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. As such, under Prong Two of Step 2A, when considered both individually and as a whole, the limitations of claims 1, 14, and 17 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea (see MPEP 2106.05). The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicially exception for at least the following reasons. 
           As discussed above with respect to integration of the abstract idea into a practical application, claim 1 recites the additional elements such as a server, database, information terminal, communication unit, device, display unit, storage unit, and a position detector. Independent claims 12 and 14 recite similar additional elements to those of claim 1 and further recite an acquisition unit, web server, a check unit, a transmission unit, and computer. 
a device, storage unit, and computer merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Moreover, the server, database, information terminal, display unit, position detector, acquisition unit, web server, check unit, and transmission unit do no more than generally link the user of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). These do not render a claim as being significantly more than the abstract idea. 
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of independent claims 1, 12, and 14 utilize computer functions that the courts have held to be well-understood, routine, and conventional activity (see MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network;
electronic recordkeeping; and
storing and retrieving information in memory.
Therefore, under Step 2B, there are no meaningful limitations in claims 1, 12, and 14 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO). 

Dependent claims 5, 9-10, and 13 merely further limit the abstract idea and are thereby considered to be ineligible. Dependent claims 2-4, 6, and 11 include further additional elements, such as smart phone, tablet, touch panel, display control unit, alert screen, and second storage 2019 PEG, claims 1-6 and 9-17 are ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson,  U.S. 10402895 B2 (previously cited and hereafter referred to as “Richardson”), in view of Teller et al., U.S. 9286783 B1 (previously cited and hereafter referred to as “Teller”). 

Regarding claim 1, Richardson teaches a merchandise information display system comprising:
a store server configured to manage a merchandise database that stores merchandise information on each merchandise item available in a store (Richardson: [Col. 8, lines 5-7] – “modules interact with database servers to access a number of data stores including product data, availability data…data stores could be combined into a single database”);
an information terminal that includes a communication unit configured to communicate with an external device and a display unit configured to display information, the information terminal capable of being carried by a shopping in the store (Richardson: [Col. 3, lines 50-65; Col. 4, lines 21-22] – “one or more computing devices may implement shopping assistance techniques…server is illustrated as being communicatively coupled to a specific et of computing devices, namely mobile devices…and computing device…over network…Mobile devices may provide…a display”); and
a first storage unit that stores purchase-planned item information indicating an item of merchandise that the shopper wants to purchase (Richardson: [Col. 5, lines 20-40; Col. 8, lines 1-10] – “shopping assistant system is operable to receive product-identifying information from one or both of mobile devices and computing device to populate and/or depopulate a shopping list…collectively document future purchasing needs…mobile device and computing device may access and utilize shopping list software provided by server…modules interact with database servers to access a number of data stores including…shopping list state data”), wherein 
the store server:
is configured to acquire the purchase-planned item information from the first storage unit when it is possible to exchange information with the information terminal (Richardson: [Col. 5, lines 20-40; Col. 8, lines 1-10] – “shopping assistant system is operable to receive product-identifying information from one or both of mobile devices and computing device to populate and/or depopulate a shopping list…collectively document future purchasing needs…mobile device and computing device may access and utilize shopping list software provided by server…modules interact with database servers to access a number of data stores including…shopping list state data”),
configured to search the merchandise database based on the purchase-planned item information and to check stock of an item of merchandise that the shopper wants to purchase (Richardson: [Col. 8, lines 5-7; Col. 10, lines 50-53] – “Application software modules interact with database servers to access a number of data stores 
configured to transmit and display stock information including stock availability of the item of merchandise that the shopper wants to purchase on the display unit of the information terminal (Richardson: [Col. 10, lines 55-59; Col. 11, lines 50-52], Fig. 4 – “shopping assistant system may indicate, via the shopping list, that third item is available…mobile device may display, via a client-side shopping list application, availability”).
Richardson does not explicitly teach the information terminal further comprises a position detector arranged to detect a position of the information terminal, the information terminal configured to allow the shopper to select items of the purchase-planned item information which have been determined to have a same position as the detected position of the information terminal.
However, Teller teaches creating and monitoring a grocery list (Teller: [Col. 30, lines 1-30]), including the information terminal further comprises a position detector arranged to detect a position of the information terminal, the information terminal configured to allow the shopper to select items of the purchase-planned item information which have been determined to have a same position as the detected position of the information terminal (Teller: [Col. 30, line 57 to Col. 31, line 5] – “the monitoring device may detect…that the user context is…at the grocery store”).
It would have been obvious to one of ordinary skill in the art to include in the assisted shopping system, as taught by Richardson, the ability to include a position detector arranged to detect a position of the information terminal, the information terminal configured to allow the shopper to select items of the purchase-planned item information which have been determined to have a same position as the detected position of the information terminal, as taught by Teller, since 

Regarding claim 2, Richardson/Teller teaches the system according to claim 1, wherein the information terminal includes at least one of a smart phone or a tablet (Richardson: [Col. 4, lines 18-21] – “Mobile devices may each include, be, or be part of various types of devices, such as a mobile phone…tablet computer”).

Regarding claim 3, Richardson/Teller teaches the system according to claim 1, but does not explicitly teach that the information terminal includes a touch panel and the display unit of the information terminal. However, Teller teaches creating and monitoring a grocery list (Teller: [Col. 30, lines 1-30]), including the known technique of the information terminal including a touch panel and the display unit of the information terminal (Teller: [Col. 8, lines 9-18] – “monitoring device typically includes…an input component…The input component may be a keypad, touch-screen, keyboard, touchpad”). This known technique is applicable to the assisted shopping system of Richardson as they both share characteristics and capabilities, namely they are directed to monitoring and tracking items.
It would have been recognized that applying the known technique of the information terminal including a touch panel and the display unit of the information terminal, as taught by 

Regarding claim 4, Richardson/Teller teaches the system according to claim 3 and allowing a user to create a shopping list of items of merchandise corresponding to the purchased-planned item information (Richardson: [Col. 5, lines 19-22] – “receive product-identifying information from one or both of mobile devices and computing device to populate and/or depopulate a shopping list”), but does not explicitly teach that the touch panel is configured to allow a user to create a shopping list of items of merchandise corresponding to the purchased-planned item information. However, Teller teaches creating and monitoring a grocery list (Teller: [Col. 30, lines 1-30]), including that the touch panel is configured to allow a user to create a shopping list of items of merchandise corresponding to the purchased-planned item information (Teller: [Col. 8, lines 9-18; Col. 30, lines 1-7] – “monitoring device typically includes…an input component…The input component may be a keypad, touch-screen, keyboard, touchpad… user might create a grocery list that includes items they generally like to have in their kitchen, and possibly define a quantity of each item at which a low inventory notification should be provided. Further, the monitoring device may receive instructions from the user indicating the context in which the inventory of items on the grocery list should be checked”).


Regarding claim 5, Richardson/Teller teaches the system according to claim 1, but does not explicitly teach a cart supporting the information terminal. However, Teller teaches creating and monitoring a grocery list (Teller: [Col. 30, lines 1-30]), including a cart supporting the information terminal (Teller: [Col. 31, lines 1-24] – “as the user shops, the monitoring device may detect items that are added to the cart and/or items that are purchased, and update the displayed grocery list accordingly. For example, the monitoring device may scan for the presence of grocery items (e.g., by searching for RFID tags associated with grocery items). The monitoring device may determine that an item has been added to the user's shopping cart when it detects the presence of the item …monitoring device may therefore conclude that the item was added to the cart, and update the inventory of the item on the shopping list accordingly”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Teller with Richardson for the reasons identified above with respect to claim 1.

Regarding claim 9, Richardson/Teller teaches the system according to claim 1, wherein the store server is further configured to transmit to the information terminal merchandise information on at least one candidate merchandise item selected from among merchandise in stock, and to display the merchandise information on the display unit of the information terminal (Richardson: [Col. 8, lines 30-43; Col. 12, lines 65-67] – “product ID module may supply product information, such as a description, or an alternate product if the identified product is unavailable…In instances where product ID module identifies an alternate product, product ID module may apply criteria 

Regarding claim 10, Richardson/Teller teaches the system according to claim 1, wherein:
the information terminal is provided to a shopper who visits the store to carry the information terminal in the store (Richardson: [Col. 4, lines 41-46; Col. 14, lines 55-60] – “all of mobile devices are illustrated as being at store location…consumer using mobile device visiting store location, a consumer using mobile device may enter store location. Additionally, a shopping list can be created and/or accessed by the consumer”), 
the first storage unit is managed by a Web server accessible by the store server (Richardson: [Col. 7, lines 13-14] – “Web servers provide an interface by which one or more authorized users, e.g., consumers, communicate with shopping assistant system via network…’server side’ software modules executing within an operating environment provided by web server”), and
before visiting the store, the shopper accesses the Web server and stores the purchase-planned item information in the first storage unit (Richardson: [Col. 5, lines 41-56; Col. 8, lines 1-10] – “shopping assistant system may receive product-identifying information from computing device (which is at home location) to populate the shopping list…data stores, including…shopping list state data. Data stores may be implemented in a number of different forms including…a database management system”).

Regarding claim 11,
the stock information transmitted from the store server to the information terminal includes merchandise information on each merchandise item in stock (Richardson: [Col. 9, lines 4-9] – “store ID module may access various information from data stores, such as product data corresponding to the store location and, in some instances, availability data pertaining to product data at the identified store location”), and
the information terminal includes:
a second storage unit that stores the merchandise information on each merchandise item in stock, which is included in the stock information received by the communication unit (Richardson: [Col. 8, lines 1-10] – “modules interact with database servers to access a number of data stores including…availability data…Data stores could be combined into a single database or other data storage structure”), and
a display control unit configured to display the merchandise information on at least one candidate merchandise item selected from among the stored merchandise displayed on the display unit (Richardson: [Col. 4, lines 60-65; Col. 8, lines 30-43; Col. 12, lines 65-67] – “Control unit…includes any combination of one or more processors…and one or more application specific standard products…product ID module may supply product information, such as a description, or an alternate product if the identified product is unavailable…In instances where product ID module identifies an alternate product, product ID module may apply criteria such as product preferences…GUI may be generated for display by client-side software executing on mobile device that implements one or more shopping assistance techniques”).

Regarding claim 12, Richardson teaches a store server comprising:
a merchandise database that stores merchandise information on each merchandise item in a store (Richardson: [Col. 8, lines 5-7] – “modules interact with database servers to access a number of data stores including product data, availability data…data stores could be combined into a single database”);
when it is possible to exchange information with the information terminal carried by a shopper in the store, an acquisition unit is configured to acquire from the information terminal or a Web server purchase-planned item information indicating an item of merchandise that the shopper wants to purchase (Richardson: [Col. 3, lines 50-65; Col. 4, lines 21-22; Col. 5, lines 20-40; Col. 8, lines 1-10] – “one or more computing devices may implement shopping assistance techniques…server is illustrated as being communicatively coupled to a specific et of computing devices, namely mobile devices…and computing device…over network…Mobile devices may provide…a display…shopping assistant system is operable to receive product-identifying information from one or both of mobile devices and computing device to populate and/or depopulate a shopping list…collectively document future purchasing needs…mobile device and computing device may access and utilize shopping list software provided by server…modules interact with database servers to access a number of data stores including…shopping list state data”); 
a check unit configured to search the merchandise database based on the purchase-planned item information and to check stock of an item of merchandise that the shopper wants to purchase (Richardson: [Col. 4, line 60; Col. 8, lines 5-7; Col. 10, lines 50-53] – “Application software modules interact with database servers to access a number of data 
a transmission unit configured to transmit stock information, including stock availability indicating whether the item of merchandise that the shopper wants to purchase is in stock, to the information terminal (Richardson: [Col. 1, lines 50-52; Col. 2, lines 35-39; Col. 10, lines 55-59], Fig. 4 – “transmit shopping list information…receiving, by the client device from the shopping assistant system in response to the request, availability information…shopping assistant system may indicate, via the shopping list, that third item is available”).
Richardson does not explicitly teach the information terminal is configured to allow the shopper to select items of the purchase-planned item information based on a detected position of the shopper and a position the of the merchandise items within the store being a same position.
However, Teller teaches creating and monitoring a grocery list (Teller: [Col. 30, lines 1-30]), including the information terminal is configured to allow the shopper to select items of the purchase-planned item information based on a detected position of the shopper and a position of the of the merchandise items within the store being a same position (Teller: [Col. 24, lines 47-50; Col. 30, line 57 to Col. 31, line 5] – “function of determining the context may involve acquiring and/or determining values for context signals that relate to a user's…location…the monitoring device may detect…that the user context is…at the grocery store”).
It would have been obvious to one of ordinary skill in the art to include in the assisted shopping system, as taught by Richardson, the ability to include the information terminal is configured to allow the shopper to select items of the purchase-planned item information based on a detected position of the shopper and a position of the of the merchandise items within the store 

Regarding claim 13, Richardson/Teller teaches the server according to claim 12, wherein the store server is further configured to transmit to the information terminal merchandise information on at least one candidate merchandise item selected from among merchandise of the corresponding item in stock, and to cause the merchandise information to be displayed on a display unit of the information terminal (Richardson: [Col. 8, lines 30-43; Col. 12, lines 65-67] – “product ID module may supply product information, such as a description, or an alternate product if the identified product is unavailable…In instances where product ID module identifies an alternate product, product ID module may apply criteria such as product preferences…GUI may be generated for display by client-side software executing on mobile device that implements one or more shopping assistance techniques”).


Regarding claim 14,
a storage unit configured to store information (Richardson: [Col. 8, lines 5-10] – “data stores may be implemented in a number of different forms including data storage files, or as a database management system…data stores could be combined into a single database or other data storage structure”),
a communication unit configured to communicate with an external device (Richardson: [Col. 1, lines 54-60; Col. 7, lines 7-8] – “server is communicatively coupled to various devices over network…mobile devices and computing device…communication servers”),
a display unit configured to display information (Richardson: [Col. 4, lines 18-25] – “may provide a user interface (UI), e.g., a display…by which a consumer may interact with the mobile device”), and
the information terminal is capable of being carried by a shopper in a store (Richardson: [Col. 4, lines 18-21] – “Mobile devices may each include, be, or be part of various type of devise, such as a mobile phone (including so-called ‘smartphones’), a personal digital assistant (‘PDA’), or a tablet computer”), the method comprising:
receiving stock information on merchandise corresponding to an item that the shopper wants to purchase, which is determined based on purchase-planned item information indicating an item of merchandise that the shopper wants to purchase, and the shopper presets the item of merchandise that the shopper wants to purchase from a store server configured to manage a merchandise database that stores merchandise information on each merchandise item available in the store by the communication unit (Richardson: [Col. 5, lines 20-40; Col. 8, lines 1-10 and 35-37; Col. 10, lines 55-59; Col. 11, lines 50-52], Fig. 4 – “shopping assistant system is operable to receive product-identifying information from one or both of mobile 
displaying stock availability of the merchandise corresponding to the item that the shopper wants to purchase on the display unit, based on the stock information transmitted from the store server (Richardson: [Col. 1, lines 50-52; Col. 2, lines 35-39; Col. 10, lines 55-59; Col. 11, lines 50-52], Fig. 4 – “transmit shopping list information…receiving, by the client device from the shopping assistant system in response to the request, availability information…shopping assistant system may indicate, via the shopping list, that third item is available…mobile device may display, via a client-side shopping list application, availability”).
Richardson does not explicitly teach allowing the shopper to select items of the purchase-planned item information based on a detected position of the shopper and a position of the merchandise item within the store being the same.
However, Teller teaches creating and monitoring a grocery list (Teller: [Col. 30, lines 1-30]), including allowing the shopper to select items of the purchase-planned item information based on a detected position of the shopper and a position of the merchandise item within the store 
It would have been obvious to one of ordinary skill in the art to include in the assisted shopping system, as taught by Richardson, the ability to allow the shopper to select items of the purchase-planned item information based on a detected position of the shopper and a position of the merchandise item within the store being the same, as taught by Teller, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Richardson, to include the teachings of Teller, in order to help users conveniently monitor items that may be needed or important to have (Teller: [Col. 1, lines 15-31]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson, in view of Teller, in further view of Ouimet et al., U.S. 20180005302 A1 (previously cited and hereafter referred to as “Ouimet”).

Regarding claim 6, Richardson/Teller teaches the system according to claim 1 and that the information terminal further comprises a display control unit (Richardson: [Col. 4, lines 60-65; Col. 12, lines 65-67] – “Control unit…includes any combination of one or more processors…GUI may be generated for display by client-side software executing on mobile device that implements 
It would have been obvious to one of ordinary skill in the art to include in the shopping system as taught by Richardson/Teller, the ability to configure the display control to display an 

Response to Arguments
Applicant's arguments filed 02/19/21 have been fully considered.

35 U.S.C. § 101
	Applicant argues that the claims integrate the abstract idea into a practical application because they provide relevant merchandise availability information to a shopper and include additional elements that are significantly more than the abstract idea. The examiner disagrees. Providing relevant merchandise availability information to a shopper does not improve the functioning of a computer or any other technology or technical field. Instead, it is an improvement to the abstract idea of managing merchandise information and facilitating shopping. Improvements to an abstract idea do not integrate a claim into a practical application. Furthermore, the additional elements recited in claim 1 merely link the use of the abstract idea to a particular technological environment, which does not render a claim as being integrated into a practical application. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. Therefore, the examiner maintains the rejection.

35 U.S.C. § 103
Applicant argues that the cited prior art fails to teach the limitation of “wherein the information terminal further comprises a position detector arranged to detect a position of the information terminal, the information terminal configured to allow the shopper to select items of the purchase-planned item information which have been determined to have a same position as the detected position of the information terminal” of newly amended independent claims 1, 12, and 14. However the examiner disagrees. It is noted that the features upon which applicant relies (i.e., the position of the information terminal in the store) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Assuming arguendo, Teller teaches (see Col. 30, lines 57 to Col. 31, line 5) when the monitoring device detects the user is at the grocery store, the user is able to select items of the purchase-planned item information at that location, which indicates that both the user and the selected items are at the same location (i.e. the grocery store). Thus, the examiner maintains the rejection. 

 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571)272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELISA H YANG/Examiner, Art Unit 3625                                                                                                                                                               
/RESHA DESAI/Primary Examiner, Art Unit 3625